Case 1:18-cv-07340-LDH-PK Document 64-8 Filed 06/26/19 Page 1 of 4 PagelD #: 650

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ODILON S. CELESTIN, WIDMIR ROMELIEN,
MARIE LUCIE ST VIL, GORETTIE ST VIL,
JEANNETTE VALEUS, GUETTY FELIN,
HERVE COHEN,, and on behalf of all others
similarly situated,

Plaintiffs,

- against - 18-cv-7340 (LDH) (PK)

MICHEL JOSEPH MARTELLY, JOCELERME ECF CASE
PRIVERT, JOVENEL MOISE, THE WESTERN
UNION COMPANY, d/b/a Western Union DECLARATION OF

Holdings, Inc, Western Union Financial Services, GERARD LABORDE
Inc., and through other subsidiaries and affiliates,
CARIBBEAN AIR MAIL, INC., d/b/a CAM,
UNIBANK, 8.A., UNITRANSFER USA, INC.,
UNIGESTION HOLDING, S.A., d/b/a DIGICEL
HAITI, NATCOM S.A, and THE
GOVERNMENT OF HAITI,

Defendants.

 

 

GERARD LABORDE declares under penalty of perjury, pursuant to 28
U.S.C. § 1746, that the following is true:

Le I am the Head of Legal Regulatory and Corporate Affairs at
Unigestion Holding, $.A., doing business as Digicel Haiti. I have held this position since
November of 2012.

Zt I make this declaration in support of Digicel Haiti’s motion to
dismiss Plaintiffs’ Second Amended Complaint, dated April 24, 2019, on the grounds
that the U.S. District Court for the Eastern District of New York is an inconvenient forum

for hearing the action.

 
Case 1:18-cv-07340-LDH-PK Document 64-8 Filed 06/26/19 Page 2 of 4 PagelD #: 651

A. Digicel Haiti

a Digicel Haiti is a telecommunications company organized and
incorporated under the laws of Haiti with its principal place of business in Haiti.

4. Digicel Haiti is headquartered in Port-au-Prince, the capital of
Haiti, and has an additional ten regional offices in Haiti. Digicel Haiti has approximately
850 employees, all of whom are employed in Haiti.

Be Digicel Haiti does not have any offices, employees or assets in the
United States.

6. Digicel Haiti does not maintain any files or records in the United
States. Digicel Haiti’s corporate records, which are primarily in French, are maintained
in Haiti.

ee Digicel Haiti’s email communications, which are in French,
Haitian Creole, and English, are accessible in Haiti and on servers maintained by
affiliates of Digicel Haiti outside the United States.

8. Digicel Haiti’s corporate bank accounts are located in Haiti.

B. The International Phone Call Fee

o. International telecommunications traffic terminating in Haiti is
subject to a $.23 per minute price floor mandated by a Presidential Decree issued on
September 9, 2011 in Le Moniteur (publication #129).

10. The Presidential Decree also requires that five cents of the $.23 per
minute price floor must be remitted by Digicel Haiti to the Government of Haiti via

CONATEL, the Haitian telecommunications regulator.

 

 

 
Case 1:18-cv-07340-LDH-PK Document 64-8 Filed 06/26/19 Page 3 of 4 PagelD #: 652

11. During the course of my employment at Digicel Haiti I have
gained knowledge of the process of implementing the price floor and remitting the fee to
the Haitian government via CONATEL.

12. The monies used by Digicel Haiti to pay the $.05 per minute fee on
international phone calls terminating in Haiti are collected pursuant to agreements
Digicel Haiti has entered into with carriers of international telecommunications traffic,
through which Digicel Haiti charges, at minimum, $.23 per minute for international
phone calls terminating in Haiti, as required by Haitian law.

13. The $.05 per minute fee on international phone calls terminating in
Haiti is remitted to the Government of Haiti by Digicel Haiti in Haiti based on a monthly
report of international traffic delivered to the Haitian regulator, CONATEL, by Digicel
Haiti, from which CONATEL generates an invoice. Digicel Haiti does not and has never
retained any portion of this fee.

14. The $.05 per minute fee is not charged directly to any customer in
the United States by Digicel Haiti.

15. Digicel Haiti’s records reflecting the implementation of the price
floor and the remittance of the fee to the Haitian government are maintained in Haiti.

16. Digicel Haiti’s employees involved in the implementation of the
price floor and remittance of the fee are employed in Haiti.

Cc. Convenience of the Forums for Litigation

17. Litigating this action in New York would impose on Digicel Haiti

significant additional costs and burdens as compared to litigating in Haiti, including the

costs of engaging and coordinating with U.S. counsel, producing documents in New York

 

 
 

Case 1:18-cv-07340-LDH-PK Document 64-8 Filed 06/26/19 Page 4 of 4 PagelD #: 653

(including translating what will likely be a large volume of documents into English),
producing witnesses in New York, transporting employees generally to and from New
York, and generally overseeing and participating in a complex legal proceeding in a
foreign country.

Dated: Port-au-Prince, Haiti
May 9, 2019

ae Ge

GERARD LABORDE
